                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION


MICHEL SMITH                                   )
                       Plaintiff,              )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 7:19-CV-101-FL
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                 Defendant.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s consent motion for attorney fees and defendant’s stipulation for attorney
fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 24, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $8,600.00 plus reimbursement of $400.00 for the filing fee.

This Judgment Filed and Entered on September 24, 2020, and Copies To:
George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Lisa M. Rayo (via CM/ECF Notice of Electronic Filing)

September 24, 2020                     PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 7:19-cv-00101-FL Document 44 Filed 09/24/20 Page 1 of 1
